EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jorie Stroup on 23 May 2022.

The examiner has entered the proposed amendments filed 17 May 2022, and the following examiners amendments are based on these entered amendments.

Please replace claim 14 with the following:

14. (Currently Amended) A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to: 
monitor performance of currently deployed VMs; 
determine one or more optimal configuration options based on the monitored performance of the currently deployed VMs, wherein the determining the one or more optimal configuration options comprises identifying one or more of the currently deployed VMs that satisfy a performance threshold, wherein the one or more optimal configuration options are configurations of the one or more of the currently deployed VMs; 
determine a score for each of the one or more optimal configuration options, wherein each score indicates a desirability of pre-deploying the respective one or more optimal configuration options, and each score is based on a popularity of one or more services implemented by each of the one or more of the currently deployed VMs, wherein each score is further based on a cost associated with resources consumed by each of the one or more of the currently deployed VMs, and wherein the determining the score further includes applying weightings based on types of the resources consumed by each of the one or more currently deployed VMs; 
pre-deploy one or more new VMs having a subset of the one or more optimal configuration options that have scores meeting a threshold; 
serve at least one of the pre-deployed one or more new VMs to a user; determine modifications performed on a group of the currently deployed VMs by monitoring VM modification activity of the group of the currently deployed VMs; 
generate an automated action to automate one of the determined modifications performed on the group of the currently deployed VMs; 
provision the automated action into one or more VMs in the group of the currently deployed VMs; continue to monitor the VM modification activity of the group of the currently deployed VMs; and 
dynamically adjust a catalog of automated actions available to users of the group of currently deployed. VMs based on the continued monitoring of the VM modification activity of the group of the currently deployed VMs.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Elisha Pub. No.: US 2014/0351412 A1 discloses a resource monitoring tool that tests VM configurations to monitor performance metrics, evaluating performance to determine a best resource configuration, statistically ranking the configurations, and initiating executions of VMs for users.
Berg et al. Patent No.: US 9,971,621 B1 discloses a target number of VMs to deploy to a hotpool based on performance parameters.
Nagai et al. Pub. No.: US 2014/0380293 A1 discloses collecting various types of information on patches to be applied to virtual servers, or patches deleted from virtual servers.
Sivakumar et al. Pub. No.: US 2019/0166630 A1 discloses an optimal configuration and catalog component 408 that monitors modifications of VMs post-deployment, determines scripts/techniques used to implement the modifications, generates or updates automated actions to automate modifications that are routinely performed, and storing the automated actions in a catalog for use by administrators. However, the filing date of this application is 29 November 2017 does not predate the effective filing date of the instant application of 12 January 2016.

Interpreting the claims in light of the specification, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising in claim 1, monitoring deployed VM performance and modification activity, scoring optimal configuration options based on the performance, pre-deploying and serving VMs to users, and further adjusting a catalog of automated actions based on the monitoring of modifications, and sending a notification when an automated action has been removed from a threshold number of deployed VMs. Further, The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising in claim 14, comprising monitoring deployed VM performance, determining optimal configuration options satisfying a performance threshold, scoring the optimal configuration options based on the popularity, and cost of the services of the configurations, and further on weightings applied to different resources consumed by the deployed VMs, pre-deploying and serving VMs to users, determining modifications performed on the deployed VMs, generating automated actions to automate the modifications, provision the automated actions into the deployed VMs, and continue monitoring the modification activity. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195